Citation Nr: 1437436	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  09-46 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to recognition of the Veteran's son, A.N., as a helpless child on the basis of permanent incapacity for self-support prior to attaining age 18.

2.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


REMAND

The Veteran served on active duty from October 1965 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2010 and February 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In an October 2011 Board decision, the claim of entitlement to recognition of the Veteran's son as a helpless child was remanded in order to afford the Veteran a hearing before a Veterans Law Judge.

In April 2013, he presented sworn testimony during a hearing in St. Paul, Minnesota, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

At the April 2013 hearing, the Veteran submitted additional evidence directly to the Board.  At that time, he also submitted a written waiver of local consideration of this evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The October 2011 Board decision also remanded the issues of entitlement to service connection for disabilities of the low back and left leg.  In a February 2012 rating decision, service connection was granted for L4 grade I anteriolisthesis and facet arthrosis of the lumbosacral spine and a 10 percent disability rating was assigned.  The rating decision also granted service connection for peripheral neuropathy and radiculopathy of the left lower extremity and a 20 percent disability rating was assigned.  To the Board's knowledge, the Veteran has not disagreed with that decision; these matters have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

With respect to the Veteran's claim of entitlement to recognition of the Veteran's son as a helpless child, VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  See 38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.356.  Rating determinations will be made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  38 C.F.R. § 3.356(b).  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.

The Board initially notes that, although the Veteran was provided with limited notice in a letter dated in July 2010, the record does not demonstrate that he received appropriate notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) as to the pending claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013) & Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, upon remand, the agency of original jurisdiction (AOJ) must provide the Veteran with adequate VCAA notice as to his claim.

In addition, a September 2004 neuropsychological evaluation of the Veteran's son noted that he had two adolescent psychiatric hospitalizations at St. Cloud Hospital in St. Cloud, Minnesota.  A review of the claims file does not reveal that these records have been associated with the claims file; as such, this should be accomplished upon remand.

A review of the records demonstrates that the Veteran's son was awarded Social Security Administration (SSA) disability benefits, effective January 2003.  The Board recognizes that the RO previously attempted to obtain such records, without success.  See the Formal Finding of Unavailability dated February 2011.  Notably, the Veteran and his representative have repeatedly contended that the inquiry into the missing SSA records pertaining to the Veteran's son, A.H., was incomplete.  See, e.g., the statement of the Veteran's representative dated October 2011.  Accordingly, upon remand, the Board finds that the RO should, to the extent feasible, obtain the SSA records of the Veteran's son, A.H., as these records are potentially pertinent to the pending claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Moreover, the medical evidence of record indicates that the Veteran's son is diagnosed with Klinefelter syndrome, which is a congenital disorder.  Notably, in a September 2011 letter, Dr. D.T. reported that the Veteran's son had "a number of behavior[al] diagnoses established well before the age of 18."  Dr. D.T. stated that "[b]ehavioral disorders and learning disabilities are frequently noted in boys with Klinefelter syndrome."  Dr. D.T. further opined, "[t]he disorder was present with [A.N.'s] first behavioral diagnosis was made, continued to be present as the behavioral diagnoses became more severe in the teenage years and will continue throughout the rest of his life."

Accordingly, the Board finds that, based upon the evidence of record, additional information is necessary to decide the claim.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Specifically, upon remand, a VA medical opinion should be obtained to address the question of whether the Veteran's child, A.N., was permanently incapable of self-support through his own efforts by reason of physical or mental defects prior to age 18.

With regard to the pending claim of entitlement to service connection for sleep apnea, the Veteran was previously afforded a VA examination in June 2011, at which time the examiner confirmed a diagnosis of obstructive sleep apnea and determined that the Veteran's "sleep apnea is less likely than not caused by or a result of snoring while in the military."  The examiner opined, "[i]f there were witnessed apneic events, this would be more likely.  I found no evidence of these.  He has risk factors at the time of obesity and smoking."

Crucially, the evidence of record includes letters from several lay witnesses who have reported that they witnessed the Veteran's self-described apneic episodes and sleep difficulties.  See the lay statements of Ms. B.F. dated March 2011, Ms. A.S. dated April 2013, and Ms. A.N. dated March 2013.  As these statements have not been considered by a VA examiner, the claim of entitlement to service connection for sleep apnea must be remanded.  See Colvin, 1 Vet. App. at 175; see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Thus, upon remand, the Veteran should be afforded a VA medical opinion to address the question of nexus between his military service and his currently diagnosed sleep apnea.

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate releases, procure any records of the Veteran's son, A.H., from St. Cloud Hospital in St. Cloud, Minnesota, as described above.  All such available documents should be associated with the claims file.

2. Issue a corrective VCAA letter that addresses the evidence required to substantiate a claim of entitlement to recognition of a child as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.

3. The AOJ should also attempt to obtain from the Social Security Administration copies of the decision addressing the application for disability benefits on behalf of the Veteran's son, A.H., as well as the medical records used in support of that decision.  Inquiry should be made under the social security number of the Veteran's son and/or his mother, after procuring the appropriate releases to the extent possible.  Any records so obtained should be associated with the Veteran's VA claims file.  All efforts by the AOJ to obtain the Veteran's Social Security Administration records, along with any notice that the records are unavailable, shall be documented in the claims file.

4. Thereafter, the AOJ should refer the VA claims file to a physician with expertise regarding Klinefelter's syndrome.  The examiner is requested to review the claims file in its entirety.  The examiner should provide an opinion of whether A.N. was shown to be permanently incapable of self-support by reason of mental or physical defect by the time of his 18th birthday.  Specifically, the examiner should provide responses to the following inquiries:

(a)  Is it at least as likely as not (meaning 50 percent or greater probability) that Klinefelter's syndrome and/or any other disorder rendered the dependent permanently incapable of self-support by the time of his 18th birthday (in April 2002).  The examiner should state (if possible) what employment limitations would have existed and what limitations are currently shown.

(b)  If the examiner determines that the dependent is (and has been) capable of self-support, then the examiner should identify the evidence that establishes that he was/is capable of self-support.  The examiner should also discuss his industrial or employment capability.

(c)  If the dependent was incapable of self-support as of his 18th birthday, then determine whether it is at least as likely as not that incapacity of self-support continued and is permanent.

All findings and conclusions should be explained in detail.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

5. The AOJ should also refer the claims file to a physician with appropriate expertise in order to address the Veteran's claim of entitlement to service connection for sleep apnea.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA and private treatment records, and the lay statements described above.  Then, the examiner should respond to the following:  Is it at least as likely as not that the Veteran's current sleep apnea had its onset in service or is otherwise the result of a disease or injury in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

(Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.)

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

6. Thereafter, re-adjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

